 


109 HR 4423 IH: Ethiopia Consolidation Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4423 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To encourage and facilitate the consolidation of security, human rights, democracy, and economic freedom in Ethiopia. 
 
 
1.Short title This Act may be cited as the Ethiopia Consolidation Act of 2005. 
2.Statement of policy It is the policy of the United States to support the advancement of human rights, democracy, and economic freedom in the Federal Democratic Republic of Ethiopia, in concert with United States security interests, in order to better enable Ethiopia to play a leading role in participating with the United States and other countries in fostering stability, democracy, and economic development in Africa. 
3.Support for human rights in Ethiopia 
(a)FindingsCongress makes the following findings: 
(1)Despite improvements in its human rights record, as noted by the Department of State in its 2004 Country Reports on Human Rights Practices, the Government of the Federal Democratic Republic of Ethiopia continues to violate the internationally-established rights of its citizens, including unlawful killings by security forces (including the June 2005 shootings by government security forces of more than 40 election demonstrators), arbitrary or politically-motivated arrests, long detentions without charge or trial and beatings and torture, with human rights violations increasing in the aftermath of the May 15, 2005, elections and subsequent protests of suspected election fraud. 
(2)According to the 2004 Country Reports on Human Rights Practices, the Ethiopian judiciary has demonstrated encouraging signs of independence, but the justice system—from the police to the courts to the prisons—remains inadequate and does not effectively uphold the human and civil rights of the citizens of Ethiopia. 
(3)According to the Department of State’s International Religious Freedom Report for 2004, Ethiopia generally provides for freedom of religion, although local authorities continue to infringe on this right. 
(4)The Committee to Protect Journalists reports that Ethiopia continues to imprison journalists and the Government of Ethiopia continues to refuse to revise a repressive media bill that further endangers the right to free speech. 
(5)Because literacy in Ethiopia is less than 50 percent, broadcasting is a key source of information for citizens, but the Ethiopian Government has delayed accepting licenses for private radio or television since a licensing law was passed in 1999, leaving the Ethiopian Broadcasting Service as a radio and television monopoly and infringing on freedom of information. 
(b)Support for human rights trainingThe President, acting through the Administrator of the United States Agency for International Development, shall revise the Agency’s country plan for Ethiopia to provide support for capacity building for more effective independent human rights monitoring operations in Ethiopia and provide training for government officials on international human rights standards. 
(c)Training for police, security, and prison personnelThe President, acting through the head of the International Criminal Investigative Training Assistance Program of the Department of Justice, shall provide necessary training for Ethiopian police, security, and prison personnel in recognizing and maintaining international standards for arresting and interrogating suspects and otherwise handling prisoners and detainees. 
(d)Training for court system personnelThe President, acting through the Administrator of the United States Agency for International Development, shall support programs directed at increasing the independence and competence of the Ethiopian judicial system, especially training for Ethiopian court personnel on handling suspects and defendants throughout the pre-trial and trial process in order to ensure their human and civil rights as defined by international accords. 
(e)Free mediaThe President, Secretary of State, and other relevant officials of the Government of the United States, shall encourage the Government of Ethiopia to abide by its own laws and ensure the open and transparent licensing of independent radio and television and use all available means to support the establishment of independent radio and television as means of broadening the access of average citizens to information. 
4.Support for democratization in Ethiopia 
(a)FindingsCongress makes the following findings: 
(1)The ruling Ethiopian People’s Revolutionary Democratic Front has held power through three improving general elections since the overthrow of the government of President Mengistu Hailemariam in 1991. 
(2)Human Rights Watch has reported the harassment, detention, and even torture of critics of the Government of the Federal Democratic Republic of Ethiopia, especially in the Oromia region of Ethiopia, ostensibly to silence political opponents. 
(3)The European Union election observers in the May 15, 2005, elections accused the Government of Ethiopia of employing hate speech and listed acts of violence and intimidation in a letter to the National Electoral Board. 
(4)The Government of Ethiopia on March 30, 2005, expelled three internationally respected United States nongovernmental organizations—the International Republican Institute, the National Democratic Institute, and the International Foundation for Electoral Systems—that were promoting democratic development, ostensibly due to their failure to register for such activities. 
(5)Complaints about the conduct of the May 15, 2005, elections were lodged by the main opposition coalition and the ruling party in 299 of Ethiopia’s 547 constituencies, but more than 90 percent of opposition party filings were thrown out by the Ethiopian agency investigating electoral complaints, while only 10 percent of ruling party complaints have been found to be unsubstantiated. 
(6)International election observers reported the turnout of millions of eligible voters in the May 15, 2005, elections, further confirming the desire of the citizens of Ethiopia to express their political will through the ballot. 
(7)The Government of Ethiopia failed to meet its stated July 8, 2005, deadline for releasing full results of the May 15, 2005, elections and continues to refuse to release customary detailed results of balloting, creating ongoing uncertainty and suspicion about the validity of the election. 
(b)Transparency of election resultsCongress urges the Government of Ethiopia to allow and facilitate a transparent review of the May 15, 2005, election results and to support a legal review of those results that are credibly shown to be questionable. 
(c)Readmittance of United States democracy organizationsCongress urges the Government of Ethiopia to readmit the International Republican Institute, the National Democratic Institute, and the International Foundation for Electoral Systems which were expelled prior to the May 15, 2005, elections and expeditiously work out any legitimate issues involving their registration. 
(d)Training of political parties and civil society election observersIn order to better ensure continued progress in the conduct of the electoral process in Ethiopia, the President, acting through the Administrator of the United States Agency for International Development, shall revise the Agency’s country plan for Ethiopia to provide support for training political parties on organization building and message development and for training political parties and civil society groups in election monitoring. 
(e)Facilitation of equitable electoral environmentAs part of its support for democratization in Ethiopia, the President, acting through the Administrator of the United States Agency for International Development, shall provide assistance to facilitate ongoing communication between political parties and the Government of Ethiopia through the National Electoral Board in order to address issues involving delimitation of constituencies, voter registration, party registration, candidate registration, and related matters to ensure the credibility of the next election in Ethiopia. 
5.Support for economic development in Ethiopia 
(a)FindingsCongress makes the following findings: 
(1)According to the World Bank Institute’s governance ratings for 2004, the rating of the Federal Democratic Republic of Ethiopia is measurably worse than its last rating in 2002 in government effectiveness, regulatory quality, and control of corruption, which examine a government’s capacity to formulate and implement economic policies. 
(2)The 2005 Index of Economic Freedom ranks Ethiopia’s economy as mostly unfree, largely due to a cumbersome bureaucracy that deters investment, a judicial system that does not offer sufficient protection of property rights, and a system of higher tariffs on imported products. 
(3)The U.S. and Foreign Commercial Service reports in its 2005 country commercial guide for Ethiopia that Ethiopia’s continuing refusal to alter its policy of considering all land to be public property that can only be leased and not owned prevents financing of ventures in which land would be collateral for a loan and also makes investors vulnerable to smallholders claiming the right to use part of their land. 
(4)Members of the Ethiopian diaspora in the United States have accused the Government of Ethiopia of failing to live up to promises of repatriation of property confiscated by the Mengistu government, and in some cases, allowing others to profit from these seized properties. 
(5)According to Ethiopia’s poverty reduction strategy paper, its per capita income is among the lowest of even least developed countries, and poverty is widespread, affecting nearly half the country’s population in both urban and rural areas. 
(6)Lack of water is a major reason for the cause of famine, but the dire situation in Ethiopia’s agriculture sector is exacerbated by Ethiopian Government policies, including its refusal to allow private ownership of land, excessive taxation of farmers, and the high cost of fertilizer sold by companies affiliated with the Ethiopian Government. 
(b)Economic policy assistanceUtilizing training and other technical assistance programs offered by the Department of the Treasury, the Office of the United States Trade Representative, and the Department of Justice, the President shall assist the Government of Ethiopia in developing policies that will address key economic obstacles, including such areas as budgeting, taxation, debt management, bank supervision, and anti-money laundering, that inhibit private sector development and limit participation in donor programs such as the United States Millennium Challenge Account. 
(c)Resource policy assistanceThe President, acting through the Administrator of the United States Agency for International Development, shall provide assistance for sustainable development of Ethiopia’s Nile and Awash River resources, including assistance to help Ethiopia with the technology necessary for the construction of dams, irrigation systems, and hydroelectric power that might prevent future famine. 
(d)Financing for United States–Ethiopian commercial venturesThe President shall use all available financing programs to provide adequate financing of United States and Ethiopian commercial ventures, including programs of the United States Agency for International Development, the Small Business Administration (including the Export Express and Export Working Capital programs), the Overseas Private Investment Corporation (including the Small Business Center and the Small and Medium Enterprise and Structural Finance programs), and the Export-Import Bank of the United States (including the Short-Term Africa Pilot Program). 
6.Ensuring government support for human rights, democracy, and economic development 
(a)FindingsCongress makes the following findings: 
(1)The Federal Democratic Republic of Ethiopia is an important United States partner in the Horn of Africa region, whose stability is vital to United States interests in East Africa and the Middle East. 
(2)Ethiopia has been a strong United States ally in the fight against global terrorism by its participation in the coalition of the willing in Iraq. 
(3)Ethiopia has a strong military, which has been involved in international peacekeeping operations since the Korean conflict in the 1950s. 
(4)Two ethnically-based opposition groups—the Oromo Liberation Front and the Ogadeni National Liberation Front—have been committed to waging an armed struggle against the Government of Ethiopia, but the incidence of actual armed attacks has been limited and sporadic. 
(5)Historically a nation with a large Christian majority, Ethiopia has experienced significant growth in its Muslim population, and Christians and Muslims for the first time are nearly equal in numbers, which places this key East African nation on a religious fault line that will require proactive efforts to minimize conflict. 
(b)Suspension of joint security activities 
(1)SuspensionThe President shall suspend all joint security activities of the Government of the United States with the Government of Ethiopia, including activities through the U.S. East Africa Counterterrorism Initiative until such time as the certification described in paragraph (2) is made in accordance with such paragraph.  
(2)CertificationThe certification described in this subsection is a certification by the President to Congress that the Government of Ethiopia is observing international standards of human rights and enforcing the principle of the rule of law, especially by conducting a credible investigation of the killing of civilian protesters by security forces, as well as trying or releasing detainees and granting access for detainees to their families, counsel, and the International Red Cross. 
(c)Resolution of the Ethiopia-Eritrea boundary dispute 
(1)Declaration of policyCongress declares that the current stalemate in the border dispute between Ethiopia and Eritrea has the potential to lead to conflict and must be addressed. 
(2)Prohibition on assistance 
(A)ProhibitionExcept as provided in subparagraph (B), funds available to any department of agency of the Government of the United States may not be made available for assistance for the central Governments of Ethiopia or Eritrea unless the Secretary of State certifies and reports to the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate that the central Government of Ethiopia or Eritrea, as the case may be, is taking steps to comply with the terms of the Algiers Agreements. 
(B)ExceptionSubparagraph (A) does not apply to assistance for democracy, rule of law, peacekeeping programs and activities, child survival and health, basic education, and agriculture programs. 
(d)Democracy enhancement 
(1)AssistanceUnited States technical assistance for democracy promotion in Ethiopia may be made available to the ruling party as well as opposition parties in Ethiopia. 
(2)Restriction 
(A)In generalNon-essential United States assistance may not be made available to the Government of Ethiopia if the Government of Ethiopia acts to obstruct United States technical assistance for opposition parties in Ethiopia. 
(B)DefinitionIn this paragraph, the term non-essential United States assistance means assistance under any provision of law, other than humanitarian assistance, assistance under emergency food programs, assistance to combat HIV/AIDS, and other health care assistance, including assistance for fistula treatment, health service planning, training, delivery and reporting, post-partum hemorrhage, safe motherhood, and abandonment of harmful traditional practices. 
(e)Support for OLF reintegrationIn light of recent reports that the Oromo Liberation Front in Ethiopia may be prepared to abandon its armed struggle and participate in the democratic process, it is the sense of Congress that the Government of the United States should encourage the Government of Ethiopia to take advantage of this opportunity to enter into discussions with the Oromo Liberation Front to bring them into full participation in the political and economic affairs of Ethiopia, including their legalization as a political party, and the Government of the United States should provide such assistance as is warranted and necessary to help achieve this goal. 
7.Report Not later than 180 days after the date of the enactment of this Act, the President shall transmit a report to Congress on the implementation of this Act, including a description of a comprehensive plan to address the security, human rights, democratization, and economic freedom concerns that potentially threaten the stability of the Federal Democratic Republic of Ethiopia. 
8.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act $10,000,000 for each of the fiscal years 2007 and 2008.  
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended.  
 
